[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON MOTION TO STAY PROCEEDINGS
The plaintiffs Maria Rountree and Sterling Rountree bring this action against the defendants Andrew's Framing, Inc., and Andrew Finlay and Jennifer Finlay. The matter has been commenced by an application for prejudgment remedy filed by the plaintiffs against the defendants.1
The defendants have moved to stay the action based on an arbitration clause in an agreement that the plaintiffs entered into with the defendant Andrew's Framing, Inc. The plaintiffs oppose the motion for a stay, at least as regards their application for a prejudgment remedy, on the grounds that Conn. Gen. Stat. § 52-422 allows an application to court for a prejudgment remedy whether the underlying dispute is subject to arbitration or to court adjudication.
The application to stay the proceeding is denied as regards a hearing on the prejudgment remedy. The plaintiffs contention is correct that the statute permits a prejudgment remedy proceeding in Superior Court in aid of arbitration. Moreover the court notes that the arbitration clause in the contract is between the plaintiffs and the first named defendant only; the individual defendants Andrew Finlay and Jennifer Finlay do not appear to be parties to the arbitration agreement, notwithstanding that there is an allegation that they have an ownership interest in the corporate defendant.
At this time the motion to stay is denied as to the prejudgment remedy hearing, without prejudice to its renewal concerning any underlying action at the appropriate time.
Patty Jenkins Pittman, Judge